DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the beginning of the claim you claim implementation equipment for for carrying out the method comprising.. and then you positively introduce the various elements, specifically a polishing and fixing disc, a dust-prevention cover, a polishing slurry circulating device and a temperature regulator.  Later in the claim, you claim the method steps comprising, and then you again claim a polishing and fixing disc, a dust-prevention cover, a polishing slurry circulating device and a temperature regulator.  These elements should be referred to as “said” since these elements have already been positively introduced in the claim, unless these are subsequent elements.

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The claims would be allowable because the limitation of each of the polishing tools comprises a polishing slurry property adjustment chamber and a hollow tube, an upper end of the hollow tube is connected to an outlet of the polishing slurry property adjustment chamber, an inlet of the polishing slurry property adjustment chamber is connected to an outlet of the polishing slurry circulating device, and an inlet of the polishing slurry circulating device is connected to the polishing slurry outlet, and a temperature regulator is arranged on the hollow tube; a cavity, in which a solution flow boundary constraint mechanism is arranged, is formed at a lower end of the polishing tool, and the solution flow boundary constraint mechanism can realize active constraint of the solution flow and fit surface shapes of workpieces, was not found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burge et al. (2012/0040590), Fung et al. (2016/0101500) and Rhoades (5,964,644) were cited to show other polishing methods.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        July 11, 2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723